Petition for Writ of Mandamus Denied and Petition for Writ of Prohibition
Dismissed and Memorandum Opinion filed September 22, 2016.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-16-00749-CV
                               NO. 14-16-00750-CV



                  IN RE EMILIO DE LOS SANTOS, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                          WRIT OF PROHIBITION
                          County Court at Law No. 4
                           Fort Bend County, Texas
                    Trial Court Cause No. 15-CPR-028306

                        MEMORANDUM OPINION

      On September 21, 2016, relator Emilio De Los Santos filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004);
see also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Sandy Beilstein, presiding judge of the County Court at Law No. 4 of
Fort Bend County, to set aside the August 23, 2016 order directing relator to vacate
certain property. Relator has not shown that he is entitled to mandamus relief.

      Relator also filed a petition for writ of prohibition, to prohibit Judge
Beilstein from holding any hearings in the case until this court has decided the
petition for writ of mandamus. No appeal related to the underlying action is
pending in this court.     In the absence of a pending appeal, this court lacks
jurisdiction over relator’s petition for writ of prohibition. See Bayoud v. N. Cent.
Inv. Corp., 751 S.W.2d 525, 529 (Tex. App.—Dallas 1988, orig. proceeding) (“A
court of appeals does not have jurisdiction, absent a pending appeal, to issue a writ
of prohibition requiring that a trial court refrain from performing a future act.”).

      Accordingly, we deny relator’s petition for writ of mandamus, and dismiss
his petition for writ of prohibition for lack of jurisdiction.       We further deny
relator’s emergency motion for temporary relief.


                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Christopher.




                                           2